Citation Nr: 0322279	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He also had a period of active duty for training (ADT) from 
January 8, 1994 to January 31, 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In November 1996, the RO denied, among other things, 
entitlement to service connection for hypertension, and this 
decision became final.

In October 1999, the RO denied reopening the claim of 
entitlement to service connection for hypertension.

In April 2001, the veteran appeared at the Montgomery RO and 
testified at a personal hearing before the undersigned travel 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims file.

In June 2001, the Board denied reopening the claim of 
entitlement to service connection for hypertension.  Pursuant 
to a joint motion for remand, the United States Court of 
Appeals for Veterans Claims (CAVC) vacated that part of the 
June 2001 decision wherein the Board denied reopening the 
claim of entitlement to service connection for hypertension.  
The case was returned to the Board for further appellate 
review.  

In February 2003, the Board reopened the claim of service 
connection for hypertension, and undertook additional 
development of the claim.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

The veteran's substantive appeal was received in January 
2000.  The VCAA was signed into law in November 2000.  
However, a VCAA letter to the veteran has not been issued.  
In this case, the lack of a development letter consistent 
with the notice requirements of the VCAA compels remand.

As stated in the Introduction in 2003, the Board undertook 
additional development on the issue of entitlement to service 
connection for hypertension pursuant to 38 C.F.R. 
§ 19.9(a)(2).  This has been completed.  In April 2003, the 
Board provided notice of the development as required by 38 
C.F.R. § 20.903.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C. 
§ 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the Board's development request, 
additional treatment records were obtained and associated 
with the claims file.  However, this evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board also points out that the veteran has not been 
afforded a VA examination.  Under the VCAA, a veteran is 
entitled to a complete VA medical examination, which includes 
an opinion as to whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the VCAA.  Also, the evidence is insufficient to 
decide the issue of service connection with any certainty.  
As the Board cannot exercise its own independent judgment on 
medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that he has 
up to one year after the letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one-year response period.  The 
VBA AMC should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The VBA AMC should arrange for a VA 
cardiology examination of the veteran by 
a cardiologist or other appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of hypertension.

The claims folders and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must 
be conducted.  

The examiner must be requested to 
express an opinion as to whether the 
veteran's hypertension is related to an 
active period of service, or if pre-
existing service, was aggravated 
thereby.  The examiner should also opine 
as to the date of onset.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
The report should be typed.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when fails to ensure compliance, 
and further remand will b mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for hypertension on a 
de novo basis.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any VA 
examination(s) without good cause may adversely affect the 
outcome of his claim of entitlement to service connection for 
hypertension.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


